Citation Nr: 1429879	
Decision Date: 07/02/14    Archive Date: 07/10/14

DOCKET NO.  10-43 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right wrist disability, to include as secondary to service-connected bilateral knee disabilities. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Jeng, Counsel






INTRODUCTION

The Veteran served on active duty in the United States Army from September 2002 to February 2003. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in in St. Petersburg, Florida.

In addition to the issue currently on appeal, the Veteran filed a notice of disagreement as to the issue of service connection for depressive disorder, which was also the subject of the January 2009 rating decision.  In his October 2010 VA Form 9, Appeal to Board of Veterans' Appeals, the Veteran correctly observed that a statement of the case had not been issued with regard to the issue.  However, in a September 2010 rating decision, the RO granted service connection for depressive disorder and assigned a 30 percent disability evaluation effective April 25, 2008.  As this represents a full grant of the benefit sought, this issue is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (noting that a grant of service connection extinguishes appeals before the Board).  Furthermore, the Veteran has not expressed disagreement with either the disability evaluation or effective date assigned.  See 38 U.S.C.A. § 7105 (c) (West 2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2013).

The Board has reviewed the documents in both the paper claims file and the electronic claims file in rendering this decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he has a right wrist disability due to his service-connected knee giving out and causing him to fall.  
In the September 2010 statement of the case, the RO listed VA treatment records dated up to August 2010 in the evidence section and also referred to a February 24, 2008, record noting fracture of the right wrist.  However, review of the claims folder shows that only records dated up to June 2008 have been associated with the claims folder, and no record citing to a right wrist fracture is among the records.  Therefore, on remand, these records must be obtained. 

Additionally, the Veteran has not yet been afforded an examination to determine whether he has a current right wrist disability due to his service-connected knee disability and must be afforded one on remand. 

Accordingly, the case is REMANDED for the following actions:

1. Obtain all outstanding VA treatment records, to specifically include those dated on February 24, 2008, noting fracture of the right wrist.  All efforts to obtain additional evidence must be documented in the claims folder. 

2.  Schedule the Veteran for an examination to determine the nature and etiology of any current right wrist disability.  The claims file (and copies of any relevant records from the electronic record) and a copy of this remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must indicate that the claims file was reviewed in conjunction with the examination.  

All tests and studies deemed necessary by the examiner should be performed.  Based on a review of the claims folder and the clinical findings of the examination, the examiner must:

a)  Identify any current right wrist disability.
b)  Determine whether it is at least as likely as not (i.e. 50 percent or greater probability) that the disability is related to the Veteran's period of military service. 

c) Determine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current right wrist disability was due to the Veteran's service-connected right and/or left knee disability, to include due to his knee giving way and causing him to fall.  

e)  Determine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current right wrist disability was aggravated (i.e., permanently worsened beyond the natural progression of the disorder) by the service-connected right and/or left knee disability.  

If the examiner determines that a right wrist disability is aggravated by either or both knee disability, the examiner should report the baseline level of severity of the right wrist disability prior to the onset of aggravation and the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected knee disability/disabilities. 

The examiner should provide a rationale for any opinion rendered.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.
If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011). 

3.  After completing the requested actions, and any development warranted, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and afford an appropriate time period for response before the appeal is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


